       Case 1:20-cv-11011-VEC Document 50 Filed 06/09/21 Page
                                                          USDC1 of 3
                                                                SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                             DATE FILED: 6/9/2021
 ------------------------------------------------------------------- X
                                                                     :
 THE ROMAN CATHOLIC DIOCESE OF                                       :
 ROCKVILLE CENTRE, NEW YORK,                                         :
                                                                     :
                                              Plaintiff,             :   20-CV-11011 (VEC)
                                                                     :
                            -against-                                :      ORDER
                                                                     :
 ARROWOOD INDEMNITY COMPANY,                                         :
                                                                     :
                                              Defendant.             :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 8, 2021, the parties appeared for a pretrial conference in this matter;

        IT IS HEREBY ORDERED that the parties must file the following filings from the

docket in the adversary proceeding (20-AP-1227) on the docket in this matter:

        1. On Monday, June 14, 2021, the Diocese must file the Complaint.

        2. On Tuesday, June 15, 2021, Arrowood must file its Answer.

        3. On Wednesday, June 16, 2021, the Diocese must file its Motion for Judgment on the

             Pleadings.

        4. On Thursday, June 17, 2021, Arrowood must file its opposition to the Motion for

             Judgment on the Pleadings.

        5. On Friday, June 18, 2021, the Diocese must file its reply in support of its Motion.

        IT IS FURTHER ORDERED that by no later than Friday, June 18, 2021, the parties

must jointly inform the Court whether they believe any other filings currently on the docket of

the adversary proceeding (20-AP-1227) should be before this Court. Moving forward, the Court

will only consider filings on its docket. The Court will decide whether the Unsecured Creditors

Committee’s Joinder in the Diocese’s Motion for Judgment on the Pleadings (20-AP-1227, Dkt.
         Case 1:20-cv-11011-VEC Document 50 Filed 06/09/21 Page 2 of 3


70) should be filed in this matter after the Court decides the Unsecured Creditors Committee’s

Motion to Be Added as a Party.

       IT IS FURTHER ORDERED that by no later than Friday, June 18, 2021, the Diocese

must send a courtesy copy of all papers relevant to the Motion for Judgment on the Pleadings to

Chambers, in line with Rule 4(C) of the undersigned’s Individual Practices in Civil Cases.

       IT IS FURTHER ORDERED that the Unsecured Creditors Committee’s supplemental

brief in support of its Motion to Be Added as a Party is due no later than Friday, June 18, 2021.

The supplemental brief should address, although it is not limited to, the question of whether the

Court’s withdrawal of the bankruptcy reference and its finding that this matter involves non-core

claims influence the Committee’s intervention rights. The Diocese and Arrowood’s responses in

opposition or support of the Committee’s Motion are due no later than Friday, July 2, 2021.

The Committee’s response in support of its Motion is due no later than Friday, July 9, 2021.

       IT IS FURTHER ORDERED that by no later than Friday, June 18, 2021, the parties

must inform the Court whether the Diocese opposes Arrowood’s filing of an Amended Answer

in this matter. If the Diocese does not oppose, Arrowood must file its Amended Answer by no

later than Friday, June 25, 2021. If the Diocese opposes, Arrowood may file a Motion to

Amend by no later than Friday, June 25, 2021. The Motion to Amend must attach clean and

redlined copies of the proposed amended pleading as exhibits to the Motion. The Diocese’s

response in opposition is due no later than Friday, July 9, 2021. Arrowood’s reply in support is

due no later than Friday, July 16, 2021.

       IT IS FURTHER ORDERED that the parties must continue to meet and confer about

informal discovery and a possible protective order in this matter. The parties must update the

Court about the status of these discussions by no later than Friday, August 6, 2021.




                                                 2
       Case 1:20-cv-11011-VEC Document 50 Filed 06/09/21 Page 3 of 3




SO ORDERED.
                                         _________________________________
Date: June 9, 2021                             VALERIE CAPRONI
      New York, NY                             United States District Judge




                                     3
